DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed April 5, 2022.   In the applicant’s reply; no claims were amended.  Claims 1-38 are pending in this application.

Response to Arguments
Applicants' amendments filed on April 5, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on January 21, 2022.
Applicant’s amendments overcome the rejections of Claims 1, 12 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Naikal et al (US PGPub US 2014/0333775 A1, filed on May 9, 2014 with a foreign priority date of May 10, 2013), hereby referred to as “Naikal”, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-2, 5-13, 16-21 and 24-38 under 35 U.S.C. 103 as being unpatentable over Naikal et al (US PGPub US 2014/0333775 A1, filed on May 9, 2014 with a foreign priority date of May 10, 2013), hereby referred to as “Naikal”, in view of Kim et al (US PGPub US 2015/0246891, filed on September 25, 2014 with a foreign priority date of March 5, 2014), and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 3-4, 14-15, and 22-23 under 35 U.S.C. 103 as being unpatentable over Naikal et al (US PGPub US 2014/0333775 A1, filed on May 9, 2014 with a foreign priority date of May 10, 2013), hereby referred to as “Naikal”, in view of Kim et al (US PGPub US 2015/0246891, filed on September 25, 2014 with a foreign priority date of March 5, 2014), further in view of Chen et al. (US PGPub US 2009/0080853 A1), hereby referred to as “Chen”., and the rejection is hereby withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on April 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,646,387 and US Patent 10,657,653 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the apparatuses of Claim 1 or Claim 12, or the medium of Claims 20 or Claim 31, which specifically comprises the following features in combination with other recited limitations:
- An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: 
- receive an indication of an occurrence of an event within content;
- determine, based on the indication of the occurrence of the event within the content: an expected motion of objects associated with the event; and a portion, of the content, in which the event is expected to occur; 
- determine, after receiving the indication of the occurrence of the event within the content, and based on comparing the expected motion of objects with a motion of objects in the portion, a subset, of the portion, in which the event occurs; 
- and send, to a second computing device, the subset of the portion.
These limitations and their equivalents are recited in independent claims 1, 12, 20 and 31, making these claims allowable subject matter. Likewise claims 2-11 are dependent upon claim 1, claims 13-19 are dependent on claim 12, claims 21-30 are dependent upon claim 20, and claims 32-38 are dependent upon claim 31. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 
	
Some closely related prior art references are listed previously and in parent application 14/514602 and 15/480694: Naikal et al (US PGPub US 2014/0333775 A1), hereby referred to as “Naikal”, Kim et al (US PGPub US 2015/0246891, filed on September 25, 2014 with a foreign priority date of March 5, 2014), hereby referred to as “Kim”, Chen et al. (US PGPub US 2009/0080853 A1), hereby referred to as “Chen”, and the references cited in form PTO-1449.  None of the references teach the apparatuses of Claim 1 or Claim 12, or the medium of Claims 20 or Claim 31.  The claims of the instant application are directed towards the apparatus and medium claims of previously allowed method claims from 15/480694, now US Patent 10,657,653, and are allowed for the same reasons. Specifically, Claim 1 and 20 are the apparatus and medium claim, respectively, of previously allowed claim 1, while Claims 12 and 31 are the apparatus and medium claim, respectively, of previously allowed claim 7 from US Patent 10,657,653.  
Especially, Naikal was the most relevant reference and was used as a primary reference as it was also directed towards a system for identifying objects and events of interest using multiple cameras. Kim and Chen were also used in combination, and are pertinent to the overall field of endeavor. Kim teaches a method and system to receive content and metadata extraction for video processing, but fails to teach the extraction of video data using an approximate time range for an event in video content data and playback of this data. Chen was used in combination and it is directed towards a system and method for video summarization for segmenting and classifying data from a video in order to create a summary video that preserves and summarizes relevant content using image processing applying motion energy. However, the arguments previously presented by Applicant in “Remarks” dated April 5, 2022 on pages 11-14 were persuasive. Specifically Naikal relies on a training process of a surveillance system using motion models, in order to then identify an event of interest. The claimed features of the instant invention, first require the indication of the occurrence of the event, to then requires the “determination of an expected motion of objects based on the indication of the occurrence of the event within the content”, and fails to teach the extraction of video data using this indication. An updated search was performed for prior art and interference and did not result in the determination of any prior art as being pertinent to the claimed invention. As a result, the claimed language which is highly dependent upon the amendments is not taught by the prior art, and thereby does not teach the recited limitations alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

May 21, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662